


110 HCON 159 IH: Expressing the support of Congress for a

U.S. House of Representatives
2007-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 159
		IN THE HOUSE OF REPRESENTATIVES
		
			May 24, 2007
			Mr. Bishop of New
			 York (for himself and Mr.
			 Kildee) submitted the following concurrent resolution; which was
			 referred to the Committee on Energy and
			 Commerce
		
		CONCURRENT RESOLUTION
		Expressing the support of Congress for a
		  National Complex Regional Pain Syndrome and Reflex Sympathetic Dystrophy
		  Awareness Month.
	
	
		Whereas complex regional pain syndrome, also known as
			 reflex sympathetic dystrophy, is a very painful, underdiagnosed, and
			 undertreated neurological syndrome that may result from simple trauma,
			 infection, or surgery that can lead to disability;
		Whereas the incidence of complex regional pain syndrome is
			 yet to be determined, the number of cases of such syndrome can be more than 1.5
			 million;
		Whereas the symptoms of complex regional pain syndrome
			 include constant burning pain that is disproportionate to any inciting event,
			 inflammation, muscle spasms, abnormal skin temperature, and skin color
			 changes;
		Whereas a recent Internet survey conducted by the Johns
			 Hopkins School of Medicine and funded by the Reflex Sympathetic Dystrophy
			 Syndrome Association revealed that complex regional pain syndrome is not only
			 painful but adversely affects lives and livelihoods;
		Whereas there is no known cure for complex regional pain
			 syndrome, but early and appropriate interdisciplinary treatment can achieve a
			 restoration of function; and
		Whereas such treatment may prevent a case of early-onset
			 complex regional pain syndrome from becoming intractable, debilitating, and
			 incredibly expensive to treat: Now, therefore, be it
		
	
		That the Congress—
			(1)supports the goals and ideals of a month to
			 educate the public and medical professionals about the nature and impact of
			 complex regional pain syndrome, also known as reflex sympathetic dystrophy, and
			 the importance of the early detection and proper treatment of such
			 syndrome;
			(2)honors the goals and ideals and applauds
			 the work of national and community organizations that promote public awareness
			 about complex regional pain syndrome and that provide information and support
			 to people suffering with this syndrome;
			(3)encourages health care providers to
			 continue to increase their efforts to diagnose complex regional pain syndrome
			 in its earliest possible stages to increase the likelihood of remission;
			(4)supports increased funding for research to
			 determine the causes of, and improved treatment and cure for, complex regional
			 pain syndrome; and
			(5)continues to consider ways to improve
			 access to, and the quality of, health care services for detecting and treating
			 complex regional pain syndrome.
			
